STUMBO, JUDGE,
DISSENTING:
• I dissent in this case because I believe Road 110 did not provide “necessary access” to the Greenes’ parcel because other access to the parcel was available.
This matter was before the Greenup Circuit Court on the Greenes’ Motion for Summary Judgment. In the Judgment which followed, the court 1) denied the Greenes’ Motion for Summary Judgment and 2) adjudicated and disposed. of the Greenes’ underlying Petition. Because disposition of the Greenes’ Petition rendered the summary judgment motion moot, the standard of review is whether the trial court properly found that the Fiscal Court provided basic due process and did not act arbitrarily. Trimble Fiscal Court v. Snyder, 866 S.W.2d 124, 126 (Ky.App.1993)(g%ofrmp City of Louisville v. McDonald, 470 S.W.2d 173, 178-9 (Ky. 1971)). Since the Greenup Circuit Court properly determined that the Greenes’ usage, of the Fletcher , passway for over 16 years demonstrated that their usage of County Road. 110 was not “necessary,” and as it is uncontested that Akiyama testified that the Greenes could continue using the Fletcher passway, I believe there was no error in the Greenup Circuit Court’s declaration that the Fiscal Court decision was not arbitrary. I would affirm the circuit court’s judgment.